Citation Nr: 1334500	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-32 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee injury.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for anxiety neurosis.

3.  Entitlement to a compensable rating for a left inguinal hernia repair scar.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from December 1976 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received so as to reopen previously denied service connection claims for a right knee condition and anxiety neurosis; and denied a compensable rating for a left inguinal hernia repair scar.  

With respect to the claims involving the right knee condition and anxiety neurosis, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In his December 2009 substantive appeal (VA Form 9), the Veteran indicated that he wished to appear at a Board hearing before a Veterans Law Judge sitting at the RO.  In May 2010, the Veteran indicated that, rather than appear at a Board hearing, he desired a local hearing with a Decision Review Officer (DRO).  Thereafter, the Veteran postponed a DRO hearing scheduled for May 2012, and cancelled a hearing scheduled for June 2012.  Additionally, a November 2012 contact from the Veteran (VA Form 21-0820) reflects that he did not want to reschedule a local hearing with a DRO.  Therefore, the Board finds that the Veteran has no outstanding hearing requests.   

The Board observes that the Veteran had previously elected a Veterans Service Organization (VSO), namely Disabled American Veterans (DAV), to represent him in his claims before VA via a VA Form 21-22, which was received in May 1995.  However, in his July 2007 claim, he specifically indicated that DAV did not have his power of attorney as of December 2003.  Therefore, the Board finds that he has revoked DAV as his representative.  The Board is cognizant that DAV was intermittently copied on correspondence from the RO during the course of the Veteran's appeal and submitted argument on the Veteran's behalf in July 2013; however, absent a properly executed VA Form 21-22, the Board cannot recognize DAV as the Veteran's representative.  Therefore, he is considered unrepresented in the current matter before the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  An October 2013 review of the Virtual VA paperless claims processing system reflects that such contains VA outpatient/CAPRI records dated to mid-December 2012, which were considered by the RO in conjunction with the claims on appeal in the December 2012 supplemental statement of the case. 

The claim of entitlement to a compensable rating for left inguinal hernia repair scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final December 2003 decision, the Board determined that new and material evidence had not been received so as to reopen service connection claims for a right knee injury or anxiety neurosis, and those claims remained denied.  

2.  No new evidence associated with the claims file since the December 2003 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied service connection claims for a right knee injury or anxiety neurosis, or raises a reasonable possibility of substantiating either claim; i.e. material evidence has not been presented in conjunction with either claim.



CONCLUSIONS OF LAW

1.  In a decision issued in December 2003, the Board continued the denial of service connection for a right knee injury or anxiety neurosis, based on a finding that new and material evidence had not been presented to reopen either claim; that decision was not appealed and is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003) [(2013)]. 

2.  As evidence received since the Board's December 2003 decision is not new and material, the criteria for reopening the previously denied service connection claim for a right knee injury are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§  3.156(a) (2013).

3.  As evidence received since the Board's December 2003 decision is not new and material, the criteria for reopening the previously denied service connection claim for anxiety neurosis are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claims on appeal requiring the presentation of new and material evidence (and the underlying service connection claims), in a letter dated in October 2007.  Therein, he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

The letter also provided the definition of new and material evidence, explained the reasons and bases for the prior denial of the claims, and informed him of the information and evidence needed to substantiate his underlying service connection claims.  Specifically, the Veteran was advised that his claim for a right knee injury was previously denied on the merits in a September 1993 rating decision on the basis that there was no evidence showing the right knee sprain in service resulted in a chronic condition necessitating surgery some 9 years following his discharge from his second period of service.  He was further informed that his psychiatric claim was previously denied on the merits in a December 1976 rating decision; however, the explanation for such denial was not clearly articulated.  Even so, the Board finds that there is no prejudice to the Veteran in the failure to fully explain the reasons for the prior denial in the October 2007 letter as a reasonable person could be expected to understand from the notice provided during the course of the appeal what was needed to substantiate the claim, i.e, the basis of the prior final denial on the merits.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this regard, the August 2009 statement of the case specifically explained that the Veteran's claim for service connection for anxiety neurosis was denied in a December 1976 rating decision on the basis that there was no evidence that the condition began in service.  Accordingly, the Board concludes that the notice requirement with regard to the application to reopen the previously denied claims has been satisfied.  Kent, supra.   

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  This specific notification was furnished in this case pursuant to the 2007 duty to assist letter. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA records were obtained.  Evidence from the Social Security Administration was also obtained.  

VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen them, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence). 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not specifically identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  The evidence should also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996)

A. Right Knee Injury

In a September 1993 rating action, the RO denied a service connection claim for residuals of a right knee injury.  In doing so, the RO explained that the Veteran was treated for a right knee injury during service in February 1976, and later sustained a post-service industrial knee injury in July 1987, followed by knee surgery in August 1987.  It was concluded that there was no evidence showing that a right knee injury sustained in service resulted in a chronic condition necessitating surgery 9 years later.  The Veteran was advised of that decision in September 1993.  He entered a notice of disagreement in September 1993 and a statement of the case was issued in November 1993.  However, he did not submit a timely substantive appeal.  Therefore, the September 1993 rating decision became final.  

In June 1998, the RO denied the claim again, determining that new and material evidence had not been presented with which to reopen the claim.  The Veteran was advised of that decision in June 1998; he again did not appeal it and it became final.  The Veteran then filed to reopen the claim in November 2000; however, such was again denied in a September 2001 rating decision, which the Veteran appealed to the Board.  Ultimately, the Veteran's application to reopen his claim for service connection for a right knee injury was denied in a final Board decision issued in December 2003.

Evidence before the Board the time of the December 2003 decision included the Veteran's STRs showing that the Veteran was treated in February 1976 for right knee pain following a basketball game occurring 2 weeks previously.  The Veteran  was placed on a physical profile and was treated with a knee brace (cylinder) cast.  The recorded diagnosis was medial collateral ligament sprain.  A May 1976 record indicates that the knee was completely stable and that the Veteran continued to complain of pain.  No pertinent findings were made on clinical evaluation of May 1976, at the separation examination from the Veteran's first period of active service.  STRs from the Veteran's second period of service show no complaints, treatment or diagnosis related to a right knee condition.  The April 1978 discharge examination was negative for any clinical abnormality of the knee  

A September 1987 medical statement of Dr. J. M. notes a history of right knee problems in service with subsequent symptoms of buckling, swelling, and popping post-service.  The statement indicates that the Veteran sustained a right knee industrial injury in July 1987, while unloading computers.  In August 1987, he underwent partial medial meniscectomy and abrasion arthroplasty of the medial femoral condyle, the operative report of which is on file.

Also on file was an August 2001 VA examination report.  The Veteran gave a history of a right knee injury while playing basketball during service.  He complained of pain, popping and swelling.  Degenerative joint disease of the right knee, status post arthroscopy, was diagnosed.  No opinion regarding the etiology of the right knee condition was provided.  

In the December 2003 decision, the Board determined that new and material evidence had not been presented with which to reopen the service connection claim for a right knee condition.  The Board explained that, while new evidence had been received, it related to ongoing evaluation and treatment for the right knee, and not in any way to (service-related) etiology/association, and therefore it was not material.  Such decision was not appealed to the Court and the Veteran has not requested reconsideration of it.  Therefore, it is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003) [(2013)]. 

This appeal arises from the Veteran's July 2007 application to reopen the claim.  Evidence presented for the file subsequent to the December 2003 Board decision includes evidence and a decision from SSA.  An August 2003 SSA decision granted disability benefits for the Veteran effective from July 1992 due to conditions described as disorders of the back, and osteoarthrosis with allied disorders.  VA and private medical records were forwarded in conjunction with the SSA decision, some of which reveal treatment for and or diagnosis of a right knee condition, but none of which include an opinion regarding a relationship between the right knee condition and either or both of the Veteran's periods of active service.  The SSA records include an April 2003 disability evaluation report, noting a history of a right knee injury and surgery in 1987, and revealing a diagnosis of traumatic or osteoarthritis of the right knee.  

Also added to the file were VA records dated in 2006 and 2007, which do not reveal treatment for the right knee, and do not contain any discussion or opinion addressing the relationship between the Veteran's right knee problems and his periods of active service.  Additional VA records dated from 2009 to mid-December 2012 include a September 2011 entry, revealing that the Veteran complained of right knee pain, assessed as right knee arthralgia, and a March 2012 record indicates that severe osteoarthritis was assessed (see Virtual VA file).  

Analysis

The Veteran seeks service connection for a right knee injury, primarily claimed as attributable to a right knee injury sustained during his first period of service.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

In this case, the most recent final decision on file addressing the claim is the December 2003 Board decision, which is final.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been received since that decision, warranting reopening of the claim.   

In the December 2003 Board decision, it was acknowledged both that the Veteran had sustained a right knee injury during service in 1976, and that he had a diagnosis of a current right knee condition.  However, the Board determined that material evidence, i.e., evidence addressing the etiology of the right knee condition in terms of any relationship to service, was absent in this case, and thus determined that new and material evidence (of the aforementioned type) had not been presented with which to reopen the claim.  

As such, a matter critical to the resolution of the claim is whether any sort of new nexus evidence, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

In this regard, subsequent to the December 2003 Board decision, additional evidence has been associated with the claims file, which is new.  This evidence consists of VA medical records, and a decision and records associated with a 2003 SSA favorable disability determination.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  However, here, neither the VA or SSA records/evidence are material to the claim, as this evidence relates to the Veteran's on-going treatment and diagnosis, and not in any way to service-related etiology.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994). 

Contrary to the Veteran's assertions made during the course of the appeal, to include in December 2009, records, to include SSA reports, have not been overlooked.  In this regard, the Board emphasizes that the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the SSA records in the file do not address the material issue in this case involving whether the Veteran's claimed right knee condition, was incurred in or is otherwise etiologically related to service, and hence, they are not material.  

In addition to the medical evidence discussed above, the Board has considered the written assertions of the Veteran.  However, no such evidence provides a basis for reopening the claim.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the December 2003 Board decision, the Board is mindful that the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision, such as the STRs, does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for a right knee condition are not.  38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B. Anxiety Neurosis

In a December 1976 rating decision, the RO denied a service connection claim for a nervous disorder.  In doing so, the RO explained that, while anxiety neurosis had been diagnosed post-service, this condition was not shown during service or at separation.  The Veteran was advised of that decision in December 1976.  He did not appeal it and it became final.  

In June 1998, the RO denied the claim again, determining that new and material evidence had not been presented with which to reopen the claim for service connection for anxiety neurosis.  The Veteran was advised of that decision in June 1998; he again did not appeal it and it became final.  The Veteran then filed to reopen the claim in November 2000; however, such was again denied in a September 2001 rating decision, which the Veteran appealed to the Board.  Ultimately, the Veteran's application to reopen his claim for service connection for anxiety neurosis was denied in a final Board decision issued in December 2003.

Evidence before the Board the time of the December 2003 decision included the Veteran's STRs showing that, in April 1974, he was treated for a possible overdose.  Examination was within normal limits and the Veteran was returned to duty.  In March 1975, the Veteran was treated for blacking out.  An impression of ethanol intoxication was made at that time.  No pertinent psychiatric findings were made on clinical evaluation of May 1976, at the separation examination from the Veteran's initial period of active service.  

Upon VA examination of December 1976, anxiety neurosis, probably based on deep inferiority complex, was diagnosed.

STRs from the Veteran's second period to service show that in January 1977, he underwent an evaluation for psychiatric suitability for continued active duty.  Mental status evaluation revealed no functional or organic thought process disorder and no suicidal or homicidal ideation.  His affect was appropriate and his mood was neutral.  The impression was no psychiatric diagnosis and the examiner recommended the Veteran be considered for administrative separation for reasons other than psychiatric.  An April 1978 separation examination report revealed that psychiatric evaluation was normal.   

VA records dated in 2000 reflect that the Veteran was treated for diagnosed conditions including adjustment disorder with depressed mood, and depressive disorder.  

Also on file was an August 2001 VA examination report.  The Veteran gave a history of two periods of military service, with no further details.  The diagnoses included a past history of drug and alcohol abuse; personality disorder, and adjustment disorder with depressed mood.  

In the December 2003 decision, the Board determined that new and material evidence had not been presented with which to reopen the service connection claim for anxiety neurosis.  The Board explained that, while new evidence had been received, it related to ongoing evaluation and treatment, and not in any way to (service-related) etiology/association, and therefore it was not material.  Such decision was not appealed to the Court and the Veteran has not requested reconsideration of it.  Therefore, it is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003) [(2013)].

This appeal arises from the Veteran's July 2007 application to reopen the claim.  Evidence presented for the file subsequent to the December 2003 Board decision includes evidence and a decision from the SSA.  An August 2003 SSA decision granted disability benefits for the Veteran effective from July 1992 due to conditions described as disorders of the back, and osteoarthrosis and allied disorders.  VA and private medical records were forwarded in conjunction with the SSA decision, some of which reveal treatment for and or diagnosis of a psychiatric disorder, but none of which include an opinion regarding a relationship between any psychiatric disorder, and either or both of the Veteran's periods of active service.  The SSA records include an April 2003 disability evaluation report, noting a history of disabilities including neurosis, which the Veteran reported began when he was 21 years old.  Depression secondary to general medical condition was assessed. 

Also added to the file were VA records dated in 2006 and 2007, which do not reveal treatment for any psychiatric disorder, and do not contain any discussion or opinion addressing the relationship between the Veteran's claimed anxiety neurosis or any other psychiatric condition, and his periods of active service. 

Additional VA records dated from 2009 to mid-December 2012 include a December 2010 record documenting an assessment of adjustment disorder.


Analysis

The Veteran seeks service connection for anxiety neurosis.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2013).  

In this case, the most recent final decision on file addressing the claim is the December 2003 Board decision, which is final.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been received since that decision, warranting reopening of the claim.   

In the December 2003 Board decision, it was acknowledged anxiety neurosis had been diagnosed in October 1976, and that a diagnosis of adjustment disorder with depressed mood was made by VA in 2001.  However, the Board determined that material evidence, addressing the etiology of a psychiatric disorder, in terms of any relationship/association to service, was absent in this case, and thus determined that new and material evidence (of the aforementioned type) had not been presented with which to reopen the claim.  

As such, a matter critical to the resolution of the claim is whether any sort of new nexus evidence, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

In this regard, subsequent to the December 2003 Board decision, additional evidence has been associated with the claims file which is new.  This evidence consists of VA medical records, and a decision and records associated with a 2003 SSA favorable disability determination.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  However, here, neither the VA or SSA records/evidence are material to the claim, as this evidence relates to the Veteran's on-going treatment and diagnosis, and not in any way to service-related etiology.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994). 

Contrary to the Veteran's assertions made during the course of the appeal, to include in December 2009, records, to include SSA reports, have not been overlooked.  In this regard, the Board again emphasizes that the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the SSA records in the file do not address the material issue in this case involving whether the Veteran's anxiety neurosis was incurred in or is otherwise etiologically related to service, and hence, they are not material.  

In addition to the medical evidence discussed above, the Board has considered the written assertions of the Veteran.  However, no such evidence provides a basis for reopening the claim.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the December 2003 Board decision, the Board is mindful that the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for anxiety neurosis are not met.  38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the service connection claim for a right knee injury, the appeal is denied.

As new and material evidence has not been received to reopen the service connection claim for anxiety neurosis, the appeal is denied.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to a compensable rating for left inguinal hernia repair scar is warranted. 

It appears that a VA examination was scheduled for June 8, 2012, for which the Veteran did not report.  VA regulations address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

However, the file does contain statements from indicating that he could not attend a DRO hearing scheduled for June 5, 2012, as he was the caregiver for his disabled brother and could not leave him alone.  It would logically follow that the same reasoning and constraints may have caused the Veteran to miss the VA examination scheduled for June 8, 2012.  Hence, there is some indication that good cause may have been a factor for the Veteran's failure to report for the June 2012 examination.   

It has now been several years since the Veteran's left inguinal hernia repair scar was last evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that in light of the evidence on file, the passage of time since the last VA evaluation, the Veteran's assertions, and in fairness to the Veteran, additional development is warranted to determine the current symptomatology and severity associated with the Veteran's service-connected left inguinal hernia repair scar.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, while on remand, the Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his left inguinal hernia repair scar.  Thereafter, all identified records should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his left inguinal hernia repair scar.  After obtaining any necessary authorization forms, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) .

2.  After obtaining any additional records, schedule the Veteran for a VA examination to assess the current manifestations and severity thereof, relating to his service-connected left inguinal hernia repair scar.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  

In assessing the scar(s) on examination, the examiner should describe the nature and severity of all manifestations of the scar(s), to include addressing the following inquiries:

a.  Describe the number and size of any scars present in the affected area.

b.  Is any scar deep or does it/do they collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches ?.

c.  Is the scar superficial and does it/do they collectively cover 144 square inches or more?

d.  Is any scar superficial and unstable?

e.  Is any scar superficial and painful?

f.  Does any scar/scarring cause additional loss of motion or function?

Any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc) should be reported.  In providing answers to the aforementioned questions as well as documenting other symptoms, the examiner should comment on and/or take note of the fact that the claimant is generally considered competent to report on the observable symptoms of his disorder (i.e., pain, swelling, lost motion, etc.) even if medical records may be negative for such symptoms. 

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the scar/scarring in the final report of the evaluation, such as those impacting his daily activities and employment/employability.  

All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings, as appropriate.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


